ACCEPTED
                                                                                           01-15-00552-CV
                                                                                FIRST COURT OF APPEALS
                                                                                        HOUSTON, TEXAS
                                                                                      9/18/2015 8:46:09 AM
                                                                                     CHRISTOPHER PRINE
                                                                                                    CLERK



                                       NO. 01·15-00552-CV
                                                                        FILED IN
                                                                 1st COURT OF APPEALS
                                  IN THE COURT OF APPEALS            HOUSTON, TEXAS
                                           FOR THE               9/18/2015 8:46:09 AM
                                   FIRST DISTRICT OF TEXAS       CHRISTOPHER A. PRINE
                                                                         Clerk

JOSUE ORELLANA AND MERLIN CAROLINA BACA RUBIO, INDIVIDUALLY AND
 AS REPRESENTATIVES OF THE ESTATE OF JONATHAN JOSUE ORELLANA
                   BACA, DECEASED, Appellants

                                               v.
        WESTHEIMER TERRACE APARTMENTS MANAGEMENT, L.L.C. AND
           WESTHEIMER TERRACE APARTMENTS, L.L.C., Appellees




           JOINT MOTION FOR DISMISSAL OF APPEAL WITH PREJUDICE

TO THE HONORABLE FIRST COURT OF APPPEALS:

       Pursuant to Rule 42.1 (a) of the Texas Rules of Appellate Procedure, Josue

Orellana and Merlin Carolina Baca Rubio, Individually and as Representatives of the

Estate of Jonathan Josue Orellana Baca, Deceased, the Appellants in the above

mentioned appeal, and Westheimer Terrace Apartments Management, L.L.C. and

Westheimer Terrace Apartments, L.L.C., the Appellees in the above appeal, through

their attorneys of record, file this Joint Motion for Dismissal With Prejudice, and

respectfully show the court the following:

    1. On June 17, 2015, Appellants Josue Orellana and Merlin Carolina Baca Rubio,

Individually and as Representatives of the Estate of Jonathan Orellana Baca,

Deceased, the Plaintiffs, filed a notice appeal from the judgment of the trial court

granting Westheimer Terrace Apartments Management L.L.C. and Westheimer Terrace




Joint Motion for Dismissal With Prejudice                                          1
Apartments, L.L.C.'s, the Defendants, Motion for Summary Judgment, entered on April

10, 2015.

   2. On August 11, 2015 this Court ordered Appellants and Appel lees to mediation for

resolution of this matter.

   3. The mediation took place on September 8, 2015.

   4. The parties assert that they have reached a compromise at mediation, and thus

the need for further appellate proceedings is no longer necessary.

   5. On September 17, 2015, counsel for both Appellants and Appellees conferred

and both join in this motion.

   WHEREFORE,          the parties request that this Court dismiss the above appeal, with

prejudice to the parties' rights in any subsequent appeal, if any.



                                                   Respectfully submitted,

                                                   HILLIARD MUNOZ GONZALES LLP



                                            By :

                                                   State Bar No. 09677700
                                                   bobh@hmglawfirm.com
                                                   Rudy Gonzales, Jr.
                                                   State Bar No. 08121700
                                                   rudyg@hmglawfirm.com
                                                   Catherine D. Tobin
                                                   State Bar No. 24013642
                                                    Catherine@hmglawfirm.com
                                                   John B. Martinez
                                                   State Bar No. 24010212
                                                   john@hmglawfirm.com
                                                    Marion M. Reilly
                                                    State Bar No. 24079195
                                                    marion@hmglawfirm.com



Joint Motion for Dismissal With Prejudice                                               2
                                                     Todd A. Hunter Jr.
                                                     State Bar No. 24087774
                                                     todd@hmglawfirm.com

                                                     719 S. Shoreline Boulevard, Suite 500
                                                     Corpus Christi, Texas 78401
                                                     Telephone No.: (361) 882-1612
                                                     Facsimile No.: (361) 882.3015

                                                     ATTORNEYS FOR PLAINTIFF

                                    Certificate of Conference

       As required by Texas Rule of Appellate Procedure 10.1 (a)(5) , I certify that I have
conferred, or made a reasonable attempt to confer, with all other parties which are listed
below about the merits of this motion with the following results:

                Bianca Cedrone:

                          1. opposes motion
                          A   does not oppose motion
                          ~ agrees with motion
                          4 . would not say whether motion is opposed
                          5. did not return my message regarding the motion




                                        Date     I




                                   CERTIFICATE OF SERVICE

        As required by Texas Rules of Appellate Procedure 6.3 and 9.5(b), (d) (c), I
certify that l ~....
                 ave served this document on all parties that are listed below on
September H, 2015 as follows:

  Via Electronic Fi/ingService to:
  wbdaw@dawray.com ;
  bcedrone@dawray.com



Joint Motion for Dismissal With Prejudice                                                    3
 Willie Ben Daw, Ill
 Bianca Cedrone
 Daw & Ray, LLP
 5718 Westheimer , Suite 1750
 Houston, Texas 77057




Joint Motion for Dismissal With Prejudice   4